        Case 1:19-cv-09038-GBD-SDA Document 53 Filed 07/20/20 Page 1 of 3
                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                       420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                T: 212.792-0048 • E: Jason@levinepstein.com

                                                                                      July 20, 2020
Via Electronic Filing
The Honorable Magistrate Judge Stewart D. Aaron
U.S. District Court Southern District of New York
500 Pearl St.
New York, NY 10007-1312

               Re:     Antolini v. McCloskey et al
                       Case No.: 1:19-cv-09038-GBD                                    7/20/2020

Dear Honorable Magistrate Judge Aaron:

       This law firm represents Defendants Dimur Enterprises Inc., Amy McCloskey, and Theresa
Laurent (collectively, the “Defendants”) in the above-referenced action.

        Pursuant to Your Honor’s Individual Motion Practice Rules I(A), and Your Honor’s June
29, 2020 Order [Dckt. No. 44] this letter respectfully serves as a letter motion to: (i) compel
Plaintiff Dino Antolini (the “Plaintiff”) to serve sworn responses, without objections, to
Defendants’ interrogatories regarding the allegations of fraud on the Court [see Dckt. Nos. 38, 44];
(ii) compel Plaintiff’s counsel, Stuart H. Finkelstein, to attest, as an officer of the Court, to
Plaintiff’s sworn interrogatory responses; and (iii) award Defendants’ attorneys’ fees, costs and
disbursements pursuant to Fed.R.Civ.P. Rule 37(b).

   I.      Relevant Procedural Background for Non-Compliance

        This action was commenced by plaintiff Dino Antolini on or about September 28, 2019
[Dckt. No. 1]. In the complaint, Plaintiff alleges that he is afflicted by numerous disabilities,
including ataxia (involuntary control of muscle movements due to central nervous system
dysfunction), and has undergone surgical intervention to implant a fourteen-inch intramedullary
rod and seven Kuntscher nails in a failed attempt to stabilize his left hip. [Dckt. No. 1 at ¶ 6].
Accordingly, Plaintiff alleges that he is disabled as defined by the Americans with Disabilities Act
and is required to use a wheelchair for mobility purposes. [Dckt. No. 1 at ¶¶ 13, 32]. Plaintiff is
seeking injunctive relief, declaratory relief and attorney's fees, expenses and costs [Dckt. No. 1
at ¶ 90] in connection with disability discrimination allegedly encountered on an unspecified date
in August 2019. [Dckt. No. 1 at ¶ 17].

        On October 25, 2019 Defendants answered the complaint. [Dckt. No. 17]. In their answer,
Defendants denied all material allegations on the basis, inter alia, that the Complaint suggests
possible fraud upon the court in its filing. [See Answer, Dckt. No. 17 at ¶¶ 112-126]. Defendants
further interposed counterclaims.

        On October 4, 2019, this Court scheduled an Initial Case Conference for December 19,
2019. [Dckt. No. 13]. On December 13, 2019, Plaintiff filed two letters requesting a global
adjournment of all upcoming appearances until after February 5, 2020. [Dckt. Nos. 20-21].
Plaintiff’s application was granted on December 13, 2019, and the Initial Case Conference was

                                                    1
       Case 1:19-cv-09038-GBD-SDA Document 53 Filed 07/20/20 Page 2 of 3




rescheduled to February 20, 2020. [Dckt. No. 22]. On February 10, 2020, Plaintiff filed a letter
requesting a second adjournment of the Initial Case Conference. [Dckt. No. 25]. The Court granted
Plaintiff’s adjournment request on February 12, 2020 and rescheduled the Initial Case Conference
for March 26, 2020. [Dckt. No. 26]. On March 17, 2020, Plaintiff filed a letter1 requesting a third
adjournment of the Initial Case Conference. [Dckt. No. 27]. On March 19, 2020, the Court granted
Plaintiff’s application, and rescheduled the Initial Case Conference to April 23, 2020. [Dckt. No.
28].

       On March 24, 2020, the Court sua sponte adjourned the Initial Case Conference to May
28, 2020. [Dckt. No. 29].

        On April 24, 2020 and on April 30, 2020, Plaintiff filed a letter motion requesting leave to
hold a telephonic Initial Case Conference. [Dckt. Nos. 30-31].

        On May 4, 2020, Defendants filed a letter motion requesting the scheduling of an in-person
Initial Case Conference, with Plaintiff in attendance, on the basis that Plaintiff’s counsel is
engaging in fraud on the Court. [Dckt. No. 32].

       On May 5, 2020, the Honorable Judge George B. Daniels denied Plaintiff’s request to
schedule a telephonic Initial Case Conference, and adjourned the May 28, 2020 Initial Case
Conference to September 24, 2020. [Dckt. No. 33].

        On June 10, 2020, the parties appeared before the Court for a telephonic conference to
address, inter alia, Defendants’ allegations that Plaintiff’s counsel is engaging in fraud on the
Court. [Dckt. No. 38]. The Court ordered Defendants to serve “no more than ten (10)
interrogatories upon the Plaintiff addressed to the ‘fraud on the court’ allegations”, and ordered
Plaintiff’s counsel to, “attest, as an officer of the Court, to Plaintiff's sworn interrogatory
responses [no later] than June 30, 2020.” [Id. (emphasis added)].

       Defendants’ served Plaintiff’s counsel with the interrogatories on June 16, 2020. A true
and correct copy of Defendants’ interrogatories are annexed hereto as Exhibit “A”.

        On June 29, 2020, the Court modified Defendants’ interrogatories by: (i) striking
interrogatories nos. 2,3, 4, and 9; and (ii) ordering Plaintiff to respond to the following, in place of
interrogatory no. 9:

        “Prior to the filing of the Complaint in this Action, did you communicate with Stuart H.
        Finkelstein related to this Action?”

[Dckt. No. 44]. A true and correct copy of the Court’s June 29, 2020 Order is annexed hereto as
Exhibit “B”.

1
 Plaintiff’s March 17, 2020 letter motion also admits to engaging in improper ex parte telephonic communications
with Chambers, in contempt of Individual Rule II(B)(i)(1) of the Honorable Judge George B. Daniels. [See Dckt.
No. 27].

                                                        2
              Case 1:19-cv-09038-GBD-SDA Document 53 Filed 07/20/20 Page 3 of 3




           To-date, Plaintiff and Plaintiff’s counsel have inexplicably and unjustifiably failed to
    adhere to this Court’s June 10, 2020 and June 29, 2020 Orders [Dckt. Nos. 38, 44], by failing to
    respond to Defendants’ interrogatories.

        II.      Conclusion

            As Plaintiff and Plaintiff’s counsel have failed to submit sworn, attested, interrogatory
    responses by June 30, 2020, Defendants now respectfully turn to the Court to compel Plaintiff and
    Plaintiff’s counsel to produce the same, pursuant to this Court’s June 10, 2020 and June 29, 2020
    Orders [Dckt. Nos. 38, 44].

           It is also respectfully requested that the Court award Defendants’ attorneys’ fees, costs and
    disbursements in connection with making the instant application pursuant to Fed.R.Civ.P. Rule
    37(b). See Syntel Sterling Best Shores Mauritius Ltd. v. TriZetto Grp., 328 F.R.D. 100, 126
    (S.D.N.Y. 2018).

              Thank you, in advance, for your time and attention.

                                                   Respectfully submitted,
                                                       LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                          By: /s/ Jason Mizrahi
                                                              Jason Mizrahi
                                                              420 Lexington Avenue, Suite 2525
                                                              New York, NY 10170
                                                              Tel.: (212) 792-0048
                                                              Email: Jason@levinepstein.com
                                                              Attorneys for Defendants Dimur
                                                              Enterprises Inc., Amy McCloskey, and
                                                              Theresa Laurent
    Cc: All Parties via ECF




ENDORSEMENT: Defendants' Letter Motion is DENIED WITHOUT PREJUDICE for failing to comply with
my Individual Practices. (See Individual Practices, II.B. (setting forth required certification).) No later than
Friday, 7/24/2020, Plaintiff and his counsel shall respond to Defendants' interrogatories, in accordance with my
Orders of June 10 and 29, 2020, or shall face sanctions. SO ORDERED.
Dated: 7/20/2020




                                                      3
